NOTICE OF ALLOWABILITY
Continuation
This application is a continuation application of U.S. Application No. 14/864,416 filed on 24 September 2015, now U.S. Patent 10/332,158 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This communication is in response to the response and terminal disclaimer filed on 25 January 2021. Claim 1 has been canceled previously, claim 7 is amended and no new claims have been added; therefore, claims 2-12 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Notes Regarding 35 USC § 112
The Examiner notes the Claim Interpretation and notes/comments regarding § 112 as at the Parent Application Notice of Allowance (dated 6 February 2019), especially in relation to current claims 3 and 12 being limited according to the cause of the network loss. Although there is no support for an actual determination of cause, and therefore no conception for limiting the invention to any particular cause for the data loss, the Appeals panel conferees at the Parent Application indicated that actual cause of the failure is not required, but rather, only some belief or attribution that the indicated cause may be responsible is all that the claims apparently require. Although the Examiner disagrees with this, the Examiner is interpreting the claims in the same manner as at the Parent; therefore, the issue is noted and it is further noted that no rejection is made based on the Parent Application Appeal Panel decision.

Notes Regarding 35 USC § 101
The Examiner notes the Claim Interpretation and notes/comments regarding § 101 as at the Parent Application Notice of Allowance (dated 6 February 2019), and 

Allowable Subject Matter
Claims 2-21 are indicated as allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  As noted at the Parent Application, the closest prior art appears to be Finn et al. (U.S. Patent Application Publication No. 2011/0158112) indicating tracking .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lodish, Leonard, et al., How T.V. Advertising Works: A Meta-Analysis of 389 Real World Split Cable T.V. Advertising Experiments, Journal of Marketing Research, Vol. XXXII (May 1995), p. 125-139, downloaded from http://eds.a.ebscohost.com/eds/pdfviewer/pdfviewer?vid=0&sid=366817b0-604d-4194-8107-21366e6373af%40sessionmgr4008 on 23 February 2021, which includes discussion of weighting and of market shares, but not of weighting based on market share.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622